      Case 1:17-cv-07417-VM-HBP Document 117 Filed 01/30/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



COVENTRY CAPITAL US LLC,

                      Plaintiff,

          v.                                               No. 17-cv-07417-VM-HBP

EEA LIFE SETTLEMENTS, INC., HIREN PATEL,
and VINCENT PISCAER,

                       Defendants.



                              AMENDED NOTICE OF APPEAL

       Notice is hereby given that the Plaintiff herein, Coventry Capital US LLC, hereby

appeals to the United States Court of Appeals for the Second Circuit from the following Orders

of the Honorable Victor Marrero, United States District Judge for the Southern District of New

York: (1) the Order, dated December 17, 2018, which denied Plaintiff’s Motion for a

Preliminary Injunction; and (2) the Order, dated January 29, 2019, which denied Plaintiff’s

Motion for Reconsideration. The Order dated December 17, 2018 is already on appeal to the

Second Circuit as appeal number 19-184.
      Case 1:17-cv-07417-VM-HBP Document 117 Filed 01/30/19 Page 2 of 2



                                   Respectfully submitted,


Dated: January 30, 2019            WILLIAMS & CONNOLLY LLP


                                    /s Kenneth J. Brown
                                    Kenneth J. Brown (pro hac vice)
                                    William P. Ashworth (pro hac vice)
                                    Matthew H. Blumenstein (pro hac vice)
                                    Benjamin N. Hazelwood (pro hac vice)
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street N.W.
                                    Washington, D.C. 20005
                                    (202) 434-5000

                                    For Matters in New York:
                                    WILLIAMS & CONNOLLY LLP
                                    650 Fifth Avenue
                                    Suite 1500
                                    New York, NY 10019

                                    Attorneys for Plaintiff
